Name: Commission Regulation (EEC) No 897/80 of 14 April 1980 fixing the export refunds on beef and veal
 Type: Regulation
 Subject Matter: animal product;  international trade
 Date Published: nan

 No L 97/8 Official Journal of the European Communities 15. 4. 80 COMMISSION REGULATION (EEC) No 897/80 of 14 April 1980 fixing the export refunds on beef and veal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2916/79 (2), and in particular the first sentence of Article 1 8 (5) thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 18 of Regulation (EEC) No 805/68 provides that the difference between prices on the world market for the products listed in Article 1 of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas Council Regulation (EEC) No 885/68 of 28 June 1968 (3), as last amended by Regulation (EEC) No 427/77 (4), lays down general rules for granting export refunds and criteria for fixing the amount of such refunds ; Whereas it follows from applying these rules and criteria to the foreseeable situation on the market in beef and veal that the refund should be as set out below ; Whereas the current market situation in the Commu ­ nity and sales outlets , particularly in non-member countries, leads to granting export refunds on adult bovine animals of a live weight of at least 300 kilo ­ grams ; whereas experience gained in recent years has shown that it is advisable to treat live pedigree breeding animals of a weight of at least 300 kilograms in an identical manner to other bovine animals, while subjecting them to certain special administrative formalities ; Whereas it is necessary to grant refunds for the export to certain destinations of certain fresh or chilled meat listed in the Annex under subheading ex 02.01 A II a) and of certain frozen meat listed in the Annex under subheading ex 02.01 A II b) and of certain other prepared or preserved meat or meat offal listed in the Annex under subheading 16.02 B III b) 1 aa) ; Whereas, in the case of meat of bovine animals, boned or boneless, salted and dried, there are tradi ­ tional trade flows to Switzerland ; whereas, to the extent necessary to allow this trade to continue, the refund must be fixed at an amount which will cover the difference between prices on the Swiss market and export prices in the Member States ; Whereas, in the case of certain other cuts and preserves of meat or offals shown in the Annex under subheading 1 6.02 B III b) 1 bb), Community participa ­ tion in international trade may be ensured by granting a refund which takes account of the refund hitherto granted to exporters ; Whereas, in the case of other beef and veal products, a refund need not be fixed since Community participa ­ tion in world trade in these products is not signifi ­ cant ; Whereas Council Regulation (EEC) No 652/79 of 29 March 1979 on the impact of the European monetary system on the common agricultural policy (5), as amended by Regulation (EEC) No 1 264/79 (6), intro ­ duced the ECU into the common agricultural policy ; whereas, since that time, pursuant to existing provi ­ sions, the ECU has been taken into account in the fixing of amounts relating to :  the application of the common agricultural policy,  the special trade arrangements for goods resulting from the processing of agricultural products ; Whereas the period of validity of the aforesaid Regula ­ tion was limited to 31 March 1980 ; whereas it has not been possible for a prolongation of those arrange ­ ments, proposed by the Commission , to be adopted in time by the Council ; whereas, in order to avoid a break in the arrangements resulting, in particular, in alterations in the level of prices and of other amounts in national currency, it appears necessary, in the manifest public interest, as a precautionary measure and pending a final decision on the matter by the Council , to continue the application of the arrange ­ ments in their present form ;(') OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2) OJ No L 329 , 24 . 12. 1979, p. 15 . (J ) OJ No L 156, 4. 7 . 1968 , p. 2. ( «) OJ No L 61 , 5 . 3 . 1977 , p. 16 . (5 ) OJ No L 84, 4, 4. 1979, p. 1 . (*) OJ No L 161 , 29 . 6 . 1979 , p. 1 . 15. 4. 80 Official Journal of the European Communities No L 97/9 HAS ADOPTED THIS REGULATION : Article 1 The list of products on which the export refund referred to in Article 18 of Regulation (EEC) No 805/68 is granted and the amount of that refund shall be as set out in the Annex hereto. Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2-25 %, a rate of exchange based on their effective parity,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the previous indent ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , Article 2 This Regulation shall enter into force on 16 April 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 April 1980. For the Commission Finn GUNDELACH Vice-President No L 97/10 Official Journal of the European Communities 15. 4. 80 ANNEX to the Commission Regulation of 14 April 1980 fixing the export refunds on beef and veal (ECU/100 kg} CCT heading No Description Refund \\  Live weight  ex 01.02 A Live domestic animals of the bovine species : I. Pure-bred breeding animals : (a ) Adult bovine animals with a live weight equal to or greater than 300 kg 68-000 II . Other than pure-bred breeding animals : (a ) Adult bovine animals with a live weight equal to or greater than 300 kg 68-000 l  Net weight  ex 02.01 A n Meat of bovine animals : a) Fresh or chilled : 1 . Carcases, half-carcases or 'compensated* quarters : (aa) The front part of a carcase or of a half-carcase com ­ prising all the bones and the scrag, neck and shoulder but with more than 10 ribs :  For export to North African, Near and Middle East countries, within the meaning of Regulation (EEC) No 2566/79 ( ») 95-000  For export to European third countries (*), and to West, Central, East and South African countries, within the meaning of Regulation (EEC) No 2566/79 88-000  Other third countries, except the United States of America 72-500 (bb) Other :  For export to North African, Near and Middle East countries, within the meaning of Regulation (EEC) No 1566/79 H 129-500  For export to European third countries (l ), and to West, Central , East and South African countries, within the meaning of Regulation (EEC) No 2566/79 122-500  Other third countries, except the United States of America 103-000 2. Separated or unseparated forequarters :  For export to North African, Near and Middle East countries, within the meaning of Regulation (EEC) No 1566/79 (*) 95-000  For export to European third countries ('), and to West, Central, East and South African countries, within the meaning of Regulation (EEC) No 2566/79 88KWO  Other third countries, except the United States of America 72-500 3 . Separated or unseparated hindquarters :  For export to North African, Near and Middle East countries, within the meaning of Regulation (EEC) No 2566/79 (*) 164-000  For export to European third countries (*), and to West, Central, East and South African countries, within the meaning of Regulation (EEC) No 2566/79 '157-000  Other third countries, except the United States of America 133-500 15 . 4. 80 Official Journal of the European Communities No L 97/ 11 (ECU/100 kg) CCT heading No Description Refund ex 02.01 A II (cont'd) 4. Other : (aa) Unboned (bone-in ) :  Net weight   For export to North African , Near and Middle East countries, within the meaning of Regulation (EEC) No 2566/79 ( ») 95-000  For export to European third countries (*), and to West, Central , East and South African countries, within the meaning of Regulation (EEC) No 2566/79 88&lt;000  Other third countries, except the United States of America 72-500 ex (bb) Boned or boneless, excluding the thin flanks and the shin : ( 11 ) Each piece individually wrapped :  For export to North African , Near and Middle East countries, within the meaning of Regulation (EEC) No 2566/79 ( ») 141-194  For export to European third countries (l), and to West, Central , East and South African countries, within the meaning of Regulation (EEC) No 2566/79 134-li94  Other third countries, except the United States of America 113-037 b) Frozen : 1 . Carcases, half-carcases or 'compensated' quarters : ( aa) The front part of a carcase or of a half-carcase com ­ prising all the bones and the scrag, neck and shoulder but with more than 10 ribs :  For export to North African, Near and Middle East countries, within the meaning of Regulation (EEC) No 2566/79 ( ») 89-000  For export to European third countries (*), and to West, Central , East and South African countries, within the meaning of Regulation (EEC) No 2566/79 82-000 (bb) Other :  For export to North African , Near and Middle East countries, within the meaning of Regulation (EEC) No 2566/79 ( ») 108-500  For export to European third countries (*), and to West, Central , East and South African countries, within the meaning of Regulation (EEC) No 2566/79 101-500 2. Separated or unseparated forequarters :  For export to North African , Near and Middle East countries, within the meaning of Regulation (EEC) No 2566/79 (!) 89-000  For export to European third countries (*), and to West, Central , East and South African countries, within the meaning of Regulation (EEC) No 2566/79 82-000 3 . Separated or unseparated hindquarters :  For export to North African, Near and Middle East countries, within the meaning of Regulation (EEC) No 2566/79 ( ») 128-000  For export to European third countries (2), and to West, Central , East and South African countries, within the meaning of Regulation (EEC) No 2566/79 121-000 No L 97/12 Official Journal of the European Communities 15 . 4 . 80 (ECU1100 kg) CCT heading No Description Refund  Net weight - ex 02.01 A II (cont'd) i 4. Other : (aa) Unboned (bone-in) : 1 J  For export to North African, Near and Middle East countries, within the meaning of Regulation No 2566/79 ( ») 89-000  For export to European third countries (l), and to West, Central, East and South African countries, within the meaning of Regulation (EEC) No 2566/79 82-000 ex (bb) Boned or boneless, excluding the thin flanks and the shin each piece individually wrapped :  for export to the U.S.A. carried out in accordance with Regulation (EEC) No 2973/79 (') 1 07-000  For export to North African, Near and Middle East countries , within the meaning of Regulation (EEC) No 2566/79 ( ») 107-000  For export to European third couitries (*), and to West , Central , East and South African countries , within the meaning of Regulation (EEC) No 2566/79 100-000 Other boned or boneless :  for export to the U.S.A. carried out in accordance with Regulation (EEC) No 2973/79 ( ») 107-000 ex 02.06 C I a) 2 Meat of bovine animals, boned or boneless, salted and dried :  For export to Switzerland 64-679 ex 16.02 B III b) 1 Other preparations and preserves containing bovine meat or offals, except those finely homogenized (4 ) : ex (aa) Uncooked, containing by weight the following percentages of bovine meats (excluding offal and fat) : ( 11 ) 80 ¢/ ¢ or more of meat :  For export to North African, Near and Middle East countries, within the meaning of Regulation (EEC) No 2566/79 (*) 98-880  For export to European third countries (*), and to West, Central , East and South African countries, within the meaning of Regulation (EEC) No 2566/79 91-880 (22) 60 ¢/ ¢ or more, but less than 80 % of meat :  For export to African, Near and Middle East and European third countries, within the meaning of Regulation (EEC) No 2566/79 ( «) ( «) 55-007 (33 ) 40 % or more, but less than 60 °/o of meat :  For export to African, Near and Middle East and European third countries, within the meaning of Regulation (EEC) No 2566/79 (&gt;) ( l ) 37-478 15 . 4 . 80 Official Journal of the European Communities No L 97/ 13 (ECU/ 100 kg) CCT heading No Description Refund \  Net weight  ex 16.02 B HI b) 1 (cont'd) ex (bb ) Other, containing by weight the following percentages of bovine meats (excluding offal and fat) : ( 11 ) 80 °/o or more of meat 45-3316 (22) 60 °/o or more, but less than 80 °/o of meat 27-201 (33 ) 40 °/o of more, but less than 60 % of meat 18-134 . (44) 20 °/o or more, but less than 40 % of meat 9-067 (') OJ No L 294 , 21 . 11 . 1979, p. 5. (') Within the meaning of this Regulation those destinations mentioned in Article 5 of Regulation (EEC) No 2730/79 (OJ No L 317, 12 . 12 . 1979, p. 1 ) to be understood as European third countries . ( «) OJ No L 336 , 29 . 12 . 1979 , p. 44 . ( ¢) The products which contain a small quantity of visible pieces of meat are also excluded . NB : Article 7 of Regulation (EEC) No 885/68 provides that no export refunds shall be granted on products imported from third countries and re-exported to third countries .